


109 HR 5432 IH: MINER Act
U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5432
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Mrs. Capito (for
			 herself, Mr. Rahall, and
			 Mr. Mollohan) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Federal Mine Safety and Health Act of 1977
		  to improve the safety of miners.
	
	
		1.Short titleThis Act may be cited as the
			 Mine Improvement and New Emergency
			 Response Act of 2006 or the MINER Act.
		2.Emergency
			 preparednessSection 316 of
			 the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 876) is
			 amended—
			(1)in the section
			 heading by adding at the end the following: and emergency response
			 plans;
			(2)by inserting
			 (a) after the section designation;
			(3)by adding at the
			 end the following:
				
					(b)(1)Each underground coal
				mine operator shall carry out on a continuing basis a program to improve
				accident preparedness and response at each mine. Not later than 60 days after
				the date of enactment of the Mine Improvement and New Emergency Response Act of
				2006, each underground coal operator shall develop and adopt a written accident
				response plan that complies with this subsection with respect to each mine of
				the operator, and shall periodically update such plan to reflect changes in the
				operation of the mine, advances in technology, or other relevant
				considerations. Each such operator shall make the accident response plan
				available to the miners and the miners’ representatives. Such accident response
				plan shall—
							(A)provide for the evacuation of all
				individuals endangered by an emergency; and
							(B)provide for the maintenance of
				individuals trapped underground in the event that miners are not able to
				evacuate the mine.
							(2)The accident response plan developed under
				paragraph (1) shall be subject to review and approval by the Secretary. The
				Secretary shall periodically review each such plan not less than once every 6
				months and in such reviews shall consider all comments submitted by miners and
				miners’ representatives and intervening advancements in science and technology.
				In determining whether to approve a particular plan the Secretary shall take
				into consideration all comments submitted by miners or their representatives
				and must determine that the plan—
							(A)affords miners a level of safety at
				least consistent with the existing standards, including standards mandated by
				law and regulation;
							(B)reflects the most credible scientific
				research;
							(C)is technologically feasible, makes use
				of current commercially available technology, and accounts for the specific
				physical characteristics of the mine; and
							(D)reflects the improvements in mine
				safety gained from experience under this Act and other worker safety and health
				laws.
							(3)To be approved under paragraph (2),
				an accident response plan shall include the following:
							(A)The plan shall provide for a redundant
				means of communications with the surface and rescue teams for persons
				underground, such as secondary telephone or equivalent two-way
				communication.
							(B)Consistent with commercially available
				technology and with the physical constraints, if any, of the mine, the plan
				shall provide for above ground personnel to determine the current, or
				immediately pre-accident, location of all underground personnel. any system so
				utilized shall be functional, reliable, and calculated to remain serviceable in
				a post-accident setting.
							(C)The plan shall provide for—
								(i)emergency supplies of breathable
				air for individuals trapped underground sufficient to maintain such individuals
				for a sustained period of time;
								(ii)caches of self-rescuers of not
				less than 2 hours for each miner to be kept in escape ways from the deepest
				work areas to the surface at a distance of no further than an average miner
				could walk in 30 minutes;
								(iii)a maintenance schedule for
				checking the reliability of self rescuers, retiring older self-rescuers first,
				and introducing new self-rescuer technology, such as units with interchangeable
				air or oxygen cylinders not requiring doffing to replenish airflow and units
				with supplies great than 60 minutes, as they are approved by the Secretary and
				become available on the market; and
								(iv)training for each miner in proper
				procedures for donning self-rescuers to be conducted not less than once per
				quarter, switching from one unit to another, and ensuring proper fit.
								(D)The plan shall provide for the use of
				flame-resistant directional lifelines or equivalent systems in escapeways to
				enable evacuation. Such requirement shall apply upon the replacement of
				existing lifelines, or, in the case of lifelines in working sections, upon the
				earlier of the replacement of such lifelines or 3 years after the date of
				enactment of the Mine Improvement and New Emergency Response Act of
				2006.
							(E)The plan shall provide a training
				program for emergency procedures described in the plan which will not diminish
				the requirements for mandatory health and safety training currently required
				under section 115.
							(F)The plan shall set out procedures for
				coordination and communication between the operator, mine rescue teams, and
				local emergency response personnel and make provisions for familiarizing local
				rescue personnel with surface functions that may be required in the course of
				mine rescue work.
							(G)The plan shall provide for—
								(i)the implementation, not later than
				3 years after the date of enactment of the Mine Improvement and New Emergency
				Response Act of 2006, of post-accident communication between underground and
				surface personnel via a wireless two-way medium, and
								(ii)an electronic tracking system
				permitting surface personnel to determine the location of any persons trapped
				underground.
								If such two-way communication and
				electronic tracking system cannot reasonably be implemented, the plan shall set
				forth the reasons such a system or systems cannot be adopted and shall state
				the operator’s alternative means of compliance. Such alternative shall
				approximate, as closely as possible, the degree of functional utility and
				safety protection provided by the wireless two-way medium and tracking system
				referred to in this subpart. The Secretary may make additional plan
				requirements with respect to any of the content matters.(4)(A)Any dispute between the
				Secretary and an operator with respect to the content of the operator’s plan or
				any refusal by the Secretary to approve such a plan shall be resolved on an
				expedited basis. In the event of such a dispute or refusal, the Secretary shall
				issue a technical citation which shall be immediately referred to a Department
				of Labor Administrative Law Judge. The Secretary and the operator shall submit
				all relevant material regarding the dispute to the Administrative Law Judge
				within 15 days of the date of the referral. The Administrative Law Judge shall
				render his or her decision with respect to the plan content dispute within 15
				days of the receipt of the submission.
							(B)A party adversely affected be a
				decision under clause (ii) may pursue all further available appeal rights with
				respect to the citation involved, except that inclusion of the disputed
				provision in the plan will not be limited by such appeal unless such relief is
				requested by the operator and permitted by the Administrative Law Judge.
							(C)Nothing in this paragraph shall be
				construed to modify the authority of the Secretary to issue citations or orders
				as provided for in this Act.
							(5)Notwithstanding any other provision
				of this Act, nothing in this section, and no response and preparedness plan
				developed under this section, shall be approved if it reduces the protection
				afforded miners by an existing mandatory health or safety
				standard.
						.
			3.Incident command
			 and controlTitle I of the
			 Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811 et seq.) is amended
			 by adding at the end the following:
			
				116.Limitation on certain liability for rescue
		  operations(a)No person shall bring an
				action against any covered individual or his or her regular employer for an
				injury (or death) sustained as a result of carrying out activities relating to
				mine accident rescue or recovery operations. This subsection shall not apply
				where the action that is alleged to result in the injury (or death) was the
				result of gross negligence, reckless conduct, or illegal conduct or, where the
				regular employer (as such term is used in this Act) is the operator of the mine
				at which the rescue activity takes place.
					(b)For purposes of
				subsection (a), the term covered individual means an individual
				(1) who is a member of a mine rescue team or who is otherwise a volunteer with
				respect to a mine accident; and (2) who is carrying out activities relating to
				mine accident rescue or recovery operations.
					(c)For purposes of
				subsection (a), the term regular employer means the entity that
				is the covered employee’s legal or statutory employer pursuant to applicable
				State
				law.
					.
		4.Mine rescue
			 teamsSection 115(e) of the
			 Federal Mine Safety and Health Safety Act of 1977 (30 U.S.C. 825 (e)) is
			 amended—
			(1)by inserting
			 (1) after the subsection designation; and
			(2)by adding at the
			 end the following:
				
					(2)The Secretary shall issue regulations
				with regard to mine rescue teams which shall be finalized and in effect not
				later than 18 months after the date of enactment of the Mine Improvement and
				New Emergency Response Act of 2006. Such regulations shall provide for the
				following:
						(A)That such regulations shall not be
				construed to waive operator training requirements applicable to existing mine
				rescue teams.
						(B)That the Mine Safety and Health
				Administration shall establish, and update every 5 years thereafter, criteria
				to certify the qualifications of mine rescue teams.
						(C)(i)That the operator of
				each underground coal mine have an employee knowledgeable in mine emergency
				response who is employed at the mine on each shift at each underground mine and
				make available two certified mine rescue teams whose members—
								(I)are familiar with the operations of
				such coal mine;
								(II)participate at least annually in
				two local mine rescue contests;
								(III)participate at least annually in
				mine rescue training at the underground coal mine covered by the mine rescue
				team;
								(IV)are available at the mine within
				one hour ground travel time from the mine rescue station;
								(V)are knowledgeable about the
				operations and ventilation of the covered mines; and
								(VI)are compromised of individuals with a
				minimum of 3 years underground coal mine experience that shall have occurred
				within the 10-year period preceding their employment on the contract mine
				rescue team.
								(ii)For the purpose of complying with
				clause (i), an operator with more than 36 employees shall employee at least one
				team that is either an individual mine site rescue team or a multi-employer
				composite team as described in subclause (II) of this clause. The second team
				required by this subparagraph may be any of the following:
								(I)An individual mine site mine rescue
				team.
								(II)A multi-employer composite team
				that is made up of team members who are knowledgeable about the operations and
				ventilation of the covered mines and who train on a semi-annual basis at the
				covered underground coal mine, and which—
									(aa)provides coverage for multiple operators
				that have team members which include at least two active employees from each of
				the covered mines;
									(bb)provides coverage for multiple mines
				owned by the same operator which members include at least two active employees
				from each mine; or
									(cc)is a State-sponsored mine rescue team
				comprised of at least two active employees from each of the covered
				mines.
									(III)A commercial mine rescue team
				provided by contract through a third-party vendor or a mine rescue team
				provided by another coal company if such team—
									(aa)trains on a quarterly basis at covered
				underground coal mines;
									(bb)is knowledgeable about the operations
				and ventilation of the covered mines; and
									(cc)is compromised of individuals with a
				minimum of 3 years underground coal mine experience that shall have occurred
				within the 10-year period preceding their employment on the contract mine
				rescue team.
									(IV)A State-sponsored team made up of
				State
				employees.
								.
			5.Prompt incident
			 notificationSection 103(j) of
			 the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 813(j)) is amended by
			 inserting after the first sentence the following: For purposes of the
			 preceding sentence, the notification required shall be provided by the operator
			 within 15 minutes of the time at which the operator realizes that the death of
			 an individual at the mine, or an injury or entrapment of an individual at the
			 mine which has a reasonable potential to cause death, has
			 occurred..
		6.National
			 institute for occupational safety and health
			(a)EstablishmentSection
			 22 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 671) is amended
			 by adding at the end the following:
				
					(h)(1)There shall be permanently established
				within the Institute an Office of Mine Safety and Health for the purpose of
				enhancing the development of new mine safety technology and technological
				applications and to expedite the commercial availability and implementation of
				such technology in mining environments. The office shall be administered by an
				Associate Director to be appointed by the Director.
						(2)In addition to all purposes and
				authorities provided for under this section, the office of mine safety and
				health shall be responsible for research, development, and testing of new
				technologies and equipment designed to enhance mine safety and health. to carry
				out such functions the director of the institute, acting through the office,
				shall have the authority to—
							(A)award competitive grants to
				institutions and private entities to encourage the development and manufacture
				of mine safety equipment;
							(B)award contracts to educational
				institutions or private laboratories for the performance of product testing or
				related work with respect to new mine technology and equipment; and
							(C)establish an interagency working group
				as provided for in paragraph (4).
							(3)To be eligible to receive a grant
				under the authority provided for under paragraph (2), an entity or institution
				shall—
							(A)submit to the Director of the
				Institute an application at such time, in such manner, and containing such
				information as the Director may require; and
							(B)include in the application under
				subparagraph (A), a description of the mine safety equipment to be developed
				and manufactured under the grant and a description of the reasons that such
				equipment would otherwise not be developed or manufactured. including reasons
				relating to the limited potential commercial market for such equipment.
							(4)(A)The Director of the
				Institute, in carrying out paragraph (2)(D) shall establish an interagency
				working group to share technology and technological research and developments
				that could be utilized to enhance mine safety and accident response.
							(B)The working group under subparagraph
				(A) shall be chaired by the Associate Director of the Office who shall appoint
				the members of the working group, which may include representatives of other
				Federal agencies or departments as determined appropriate by the Associate
				Director.
							(C)The working group under subparagraph
				(A) shall conduct an evaluation of research conducted by, and the technological
				developments of, agencies and departments who are represented on the working
				group that may have applicability to mine safety and accident response and make
				recommendations to the Director for the further development and eventual
				implementation of such technology.
							(5)Not later than 1 year after the
				establishment of the Office under this subsection, and annually thereafter, the
				Director of the Institute shall submit to the Committee on Health, Education,
				Labor, and Pensions of the Senate and the Committee on Education and the
				Workforce of the House of Representatives a report that, with respect to the
				year involved, described the new mine safety technologies and equipment that
				have been studied, tested, and certified for use, and with respect to those
				instances of technologies and equipment that have been considered but not yet
				certified for use, there reasons therefore.
						(6)There is authorized to be
				appropriated, such sums as may be necessary to enable the Institute and the
				office of Mine Safety and Health to carry out this
				subsection.
						.
			7.Requirement
			 concerning family liaisonsThe
			 Secretary of Labor shall establish a policy that—
			(1)requires the
			 temporary assignment of an individual Department of Labor official to be a
			 liaison between the Department and the families of victims of mine tragedies
			 involving multiple deaths;
			(2)requires the Mine
			 Safety and Health Administration to be as responsive as possible to requests
			 from the families of mine accident victims for information relating to mine
			 accidents; and
			(3)requires that in
			 such accidents, such Administration shall serve as the primary communicator
			 with the operator, miners’ families, the press, and the public.
			8.Penalties
			(a)In
			 generalSection 110 of the Federal Mine Safety and Health Act of
			 1977 (30 U.S.C. 820) is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 (1) after the subsection designation; and
					(B)by adding at the
			 end the following: (2) The operator of a coal mine who fails to provide
			 timely notification to the Secretary as required under section 103(j) (relating
			 to the 15 minute requirement) shall be assessed a civil penalty by the
			 Secretary of not less than $5,000 and not more than $60,000.;
					(2)by adding at the
			 end of subsection (b) the following: Violations under this section that
			 are deemed to be flagrant may be assessed a civil penalty of not more than
			 $220,000. For purposes of the preceding sentence, the term
			 flagrant with respect to a violation means a reckless of
			 repeated failure to make reasonable efforts to eliminate a known violation of a
			 mandatory health or safety standard that substantially and proximately caused,
			 or reasonably could have been expected to cause, death or serious bodily
			 injuries.; and
				(3)by redesignating
			 subsections (e) through (l) as subsections (f) through (m), respectively and
			 inserting after subsection (d) the following:
					
						(e)(1)Any operator who
				willfully violates a mandatory health or safety standard, or knowingly violates
				or fails or refuses to comply with any order issued under section 104 and
				section 107, or any order incorporated in a final decision issued under this
				title, except an order incorporated in a decision under paragraph (1) or
				section 105(c), shall, upon conviction, be punished by a fine of not more than
				$250,000, or by imprisonment for not more than one year, or by both, except
				that if the conviction is for a violation committed after the first conviction
				of such operator under this Act, punishment shall be by a fine of not more than
				$500,000, or by imprisonment for not more than five years, or both.
							(2)The minimum penalty for any citation
				issued under section 104(d)(1) shall be $2,000. The minimum penalty for a
				failure or refusal to comply with any order issued under section 104(d)(2)
				shall be $4,000.
							(3)Nothing in this subsection shall be
				construed to prevent an operator from obtaining a review, in accordance with
				section 106, of an order imposing a penalty described in this subsection. If a
				court, in making such review, sustains the order, the court shall apply the
				minimum penalties required under this
				subsection.
							.
				(b)RegulationsNot
			 later than December 31, 2006, the Secretary of Labor shall promulgate final
			 regulations with respect to the penalties provided for under the amendments
			 made by this section.
			9.Fine
			 collectionsSection
			 108(a)(1)(A) of the Federal Mine Safety and Health Safety Act of 1977 (30
			 U.S.C. 818(a)(1)(A)) is amended by inserting before the comma, the following:
			 , or fails or refuses to comply with any order or decision, including a
			 civil penalty assessment order, that is issued under this Act.
		10.Sealing of
			 abandoned areasNot later than
			 18 months after the issuance by the Mine Safety and Health Administration of a
			 final report on the Sago Mine accident or the date of enactment of the Mine
			 Improvement and New Emergency Response Act of 2006, whichever occurs earlier,
			 the Secretary of Labor shall finalize mandatory heath and safety standards
			 relating to the sealing of abandoned areas in underground coal mines. Such
			 health and safety standards shall provide for an increase in the 20 psi
			 standard currently set forth in section 7335(a)(2) of title 30, Code of Federal
			 Regulations.
		11.Technical study
			 panel and scholarship programTitle V of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 951 et seq.) is amended by adding at the end the
			 following:
			
				514.Technical Study
				Panel
					(a)EstablishmentThere
				is established a Technical Study Panel (referred to in this section as the
				Panel) which shall provide independent scientific and
				engineering review and recommendations with respect to the utilization of belt
				air and the composition and fire retardant properties of belt materials in
				underground coal mining.
					(b)MembershipThe
				Panel shall be composed of—
						(1)two individuals to
				be appointed by the Secretary of Health and Human Services, in consultation
				with the Director of the National Institute for Occupational Safety and Health
				and the Associate Director of the Office of Mine Safety;
						(2)two individuals to
				be appointed by the Secretary of Labor, in consultation with the Assistant
				Secretary for Mine Safety and Health; and
						(3)two individuals,
				one to be appointed jointly by the majority leaders of the Senate and House of
				Representatives and one to be appointed jointly by the minority leader of the
				Senate and House of Representatives, each to be appointed prior to the sine die
				adjournment of the second session of the 109th Congress.
						(c)QualificationsFour
				of the six individuals appointed to the Panel under subsection (b) shall
				possess a masters or doctoral level degree in mining engineering or another
				scientific field demonstrably related to the subject of the report. No
				individual appointed to the Panel shall be an employee of any coal or other
				mine, or of any labor organization, or of any State or Federal agency primarily
				responsible for regulating the mining industry.
					(d)Report
						(1)In
				generalNot later than 1 year after the date on which all members
				of the Panel are appointed under subsection (b), the Panel shall prepare and
				submit to the Secretary of Labor, the Secretary of Health and Human Services,
				the Committee on Health, Education, Labor, and Pensions of the Senate, and the
				Committee on Education and the Workforce of the House of Representatives a
				report concerning the utilization of belt air and the composition and fire
				retardant properties of belt materials in underground coal mining.
						(2)Response by
				secretaryNot later than 180 days after the receipt of the report
				under paragraph (1), the Secretary of Labor shall provide a response to the
				Committee on Health, Education, Labor, and Pensions of the Senate, and the
				Committee on Education and the Workforce of the House of Representatives
				containing a description of the actions, if any, that the Secretary intends to
				take based upon the report, including proposing regulatory changes, and the
				reasons for such actions.
						(e)CompensationMembers
				appointed to the panel, while carrying out the duties of the Panel shall be
				entitled to receive compensation, per diem in lieu of subsistence, and travel
				expenses in the same manner and under the same conditions as that prescribed
				under section 208(c) of the Public Health Service Act.
					515.Scholarships
					(a)EstablishmentThe
				Secretary of Education (referred to in this section as the
				Secretary), in consultation with the Secretary of Labor and the
				Secretary of Health and Human Services, shall establish a program to provide
				scholarships to eligible individuals to increase the skilled workforce for both
				private sector coal mine operators and mine safety inspectors and other
				regulatory personnel for the Mine Safety and Health Administration.
					(b)Fundamental
				skills scholarships
						(1)In
				generalUnder the program under subsection (a), the Secretary may
				award scholarship to fully or partially pay the tuition costs of eligible
				individuals enrolled in 2-year associate’s degree programs at community
				colleges or other colleges and that focus on providing the fundamental skills
				and training that is of immediate use to a beginning coal miner.
						(2)SkillsThe
				skills described in paragraph (1) shall include basic math, basic health and
				safety, business principles, management and supervisory skills, skills related
				to electric circuitry, skills related to heavy equipment operations, and skills
				related to communications.
						(3)EligibilityTo
				be eligible to receive a scholarship under this subsection an individual
				shall—
							(A)have a high school
				diploma or a GED;
							(B)have at least two
				years experience in full-time employment in mining or mine-related
				activities;
							(C)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary determines; and
							(D)demonstrate an
				interest in working in the field of mining and performing an internship with
				the Mine Safety and Health Administration or the Institute for Occupational
				Safety and Health Office of Mine Safety.
							(c)Mine safety
				inspector scholarships
						(1)In
				generalUnder the program under subsection (a), the Secretary may
				award scholarship to fully or partially pay the tuition costs of eligible
				individuals enrolled in undergraduate bachelor’s degree programs at accredited
				colleges or universities that provide the skills needed to become mine safety
				inspectors.
						(2)SkillsThe
				skills described in paragraph (1) include skills developed through programs
				leading to a degree in mining engineering, civil engineering, mechanical
				engineering, electrical engineering, industrial engineering, environmental
				engineering, industrial hygiene, occupational health and safety, geology,
				chemistry, or other fields of study related to mine safety and health
				work.
						(3)EligibilityTo
				be eligible to receive a scholarship under this subsection an individual
				shall—
							(A)have a high school
				diploma or a GED;
							(B)have at least 5
				years experience in full-time employment in mining or mining-related
				activities;
							(C)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary determines; and
							(D)agree to be
				employed for a period of at least 5 years at the Mine Safety and Health
				Administration or, to repay, on a pro-rated basis, the funds received under
				this program, plus interest, at a rate established by the Secretary upon the
				issuance of the scholarship.
							(d)Advanced
				researcher scholarships
						(1)In
				generalUnder the program under subsection (a), the Secretary may
				award scholarships to fully or partially pay the tuition costs of eligible
				individuals enrolled in undergraduate bachelor’s degree, masters degree, and
				Ph.D. degree programs at accredited colleges or universities that provide the
				skills needed to augment and advance research in mine safety and to broaden,
				improve, and expand the universe of candidates for mine safety inspector and
				other regulatory positions in the Mine Safety and Health Administration.
						(2)SkillsThe
				skills described in paragraph (1) include skills developed through programs
				leading to a degree is mining engineering, civil engineering, mechanical
				engineering, electrical engineering industrial engineering, environmental
				engineering, industrial hygiene, occupational health and safety, geology,
				chemistry, or other fields of study related to mine safety and health
				work.
						(3)EligibilityTo
				be eligible to receive a scholarship under this subsection an individual
				shall—
							(A)have a bachelor’s
				degree or equivalent from an accredited 4-year institution;
							(B)have at least 5
				years experience in full-time employment in underground mining or
				mining-related activities; and
							(C)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the secretary determines.
							(e)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
					.
		12.Research
			 concerning refuge alternatives
			(a)In
			 generalThe Director of the National Institute of Occupational
			 Safety and Health shall provide for the conduct of research, including field
			 tests, concerning the utility, practicality, survivability, and cost of various
			 refuge alternatives in an underground coal mine environment, including
			 commercially available portable refuge chambers.
			(b)Report
				(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the National Institute for Occupational Safety and Health shall
			 prepare and submit to the Secretary of Labor, the Secretary of Health and Human
			 Services, the Committee on Health, Education, Labor, and Pensions of the
			 Senate, and the Committee on Education and the Workforce of the House of
			 Representatives a report concerning the results of the research conducted under
			 subsection (a), including any field tests.
				(2)Response by
			 secretaryNot later than 180 days after the receipt of the report
			 under paragraph (1), the Secretary of Labor shall provide a response to the
			 Committee on Health, Education, Labor, and Pensions of the Senate, and the
			 Committee on Education and the Workforce of the House of Representatives
			 containing a description of the actions, if any, that the Secretary intends to
			 take based upon the report, including proposing regulatory changes, and the
			 reasons for such actions.
				13.Sago mine safety
			 grants
			(a)In
			 generalThe Secretary of Labor shall establish a program to award
			 competitive grants for education and training to carry out the purposes of this
			 section.
			(b)PurposesIt
			 is the purpose of this section, to provide for the funding of education and
			 training programs to better identify, avoid, and prevent unsafe working
			 conditions in and around mines.
			(c)EligibilityTo
			 be eligible to receive a grant under this section, an entity shall—
				(1)be
			 a public or private nonprofit entity; and
				(2)submit to the
			 Secretary of Labor an application at such time, in such manner, and containing
			 such information as the Secretary may require.
				(d)Use of
			 fundsAmounts received under a grant under this section shall be
			 used to establish and implement education and training programs, or to develop
			 training materials or employers and miners, concerning safety and health topics
			 in mines, as determined appropriate by the Mine Safety and Health
			 Administration.
			(e)Awarding of
			 grants
				(1)Annual
			 basisGrants under this section shall be awarded on an annual
			 basis.
				(2)Special
			 emphasisIn awarding grants under this section, the Secretary of
			 Labor shall give special emphasis to programs and materials that target workers
			 in smaller mines, including training miners and employers about new Mine Safety
			 and Health Administration standards, high risk activities, or hazards
			 identified by such Administration.
				(3)PriorityIn
			 awarding grants under this section, the Secretary of Labor shall give priority
			 to the funding of pilot and demonstration projects that the Secretary
			 determines will provide opportunities for broad applicability for mine
			 safety.
				(f)EvaluationThe
			 Secretary of Labor shall use not less than 1 percent of the funds made
			 available to carry out this section in a fiscal year to conduct evaluations of
			 the projects funded under grants under this section.
			(g)Authorization of
			 AppropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out this section
			
